DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Status of Claims 
Claim 18 is cancelled. Claim 1 is amended.  Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 10, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peeters et al. (US PG Pub. 20200041885)

a wavelength conversion member (ceramic material 120 configured to wavelength convert at least part of the (blue) light source light 11 into converter light 101 of fig. 1A) including at least a phosphor (para. 0148; elongated light transmissive body 100 may comprise a ceramic material 120 configured to wavelength convert at least part of the (blue) light source light 11 into converter light 101, such as at least one or more of green and red converter light 101. As indicated above the ceramic material 120 comprises an A.sub.3B.sub.5O.sub.12:Ce.sup.3+ ceramic material, wherein A comprises e.g. one or more of yttrium (Y), gadolinium (Gd) and lutetium (Lu), and wherein B comprises e.g. aluminum (Al).), and configured to convert excitation light in an excitation wavelength band into first light in a first wavelength band different from the excitation wavelength band (para. 0161; it is possible to make use of so-called luminescent concentrators where shorter wavelength light is converted to longer wavelengths in a highly transparent luminescent material. A rod of such a transparent luminescent material can be used and then it is illuminated by LEDs to produce longer wavelengths within the rod. Converted light which will stay in the luminescent material such as a doped garnet in the waveguide mode); 
a first light source section configured to emit the excitation light (light sources 10 are configured to provide light source light 11 of fig. 1A and para. 1049; Light Emitting Diode (LED), a Laser Diode or Organic Light Emitting Diode (OLED), a plurality of LEDs or Laser Diodes or OLEDs or an array of LEDs or Laser Diodes or OLEDs, or a combination of any of these. The LED may in principle be an LED of any color, or a combination of these, but is in an embodiment a blue light source producing light source 
a second light source section (10b red LED of fig. 2A) configured to emit second light in a second wavelength band different from the first wavelength band (first wavelength band is excitation light and the second light is a red LED); and 
a color combining element (reference 7 indicates a dichroic cross of fig. 2A) configured to combine the first light and the second light with each other to form composite light and emit the composite light (illustrated in fig. 2A), wherein 
the wavelength conversion member (120) has a first end surface and a second end surface opposed to each other (para. 0152; the light guide has at least two ends, and extends in an axial direction between a first base surface (also indicated as first face 141) at one of the ends of the light guide and a second base surface (also indicated as second face 142)), and a side surface crossing the first end surface and the second end surface (para. 0105; light transmissive body has the shape of a cuboid),

    PNG
    media_image1.png
    217
    456
    media_image1.png
    Greyscale

the excitation light (from light sources 10 of figs. 1A, 1E and 2A) enters the wavelength conversion member from the side surface (illustrated in figs. 1A, 1E and 2A), and the first light is emitted from the first end surface (shown in fig. 2A as 
the light combining element (7) has a first surface (shown in the examiners illustration of fig. 2A) and a second surface (shown in the examiners illustration of fig. 2A) opposed to each other, in a first direction (shown in the examiners illustration below) and that are perpendicular to the first direction (shown in the examiners illustration below), and a third surface (shown in the examiners illustration of fig. 2A) crossing the first surface and the second surface (shown in the examiners illustration of fig. 2A).

    PNG
    media_image2.png
    328
    524
    media_image2.png
    Greyscale

the first light (8) emitted from the wavelength conversion member (120) enters the color combining element (7) from the first surface (shown in the examiners illustration of fig. 2A), the second light emitted from the second light source (10b) section enters the color combining element from the third surface (shown in the examiners illustration of fig. 2A), and the composite light is emitted from the second 

Regarding claim 3, Peeters discloses further comprising: an angle conversion element (light concentrating element/CPC 24 of fig. 1B) which is disposed at a light exit side of the wavelength conversion member (illustrated in fig. 1B), which includes an end plane of incidence of light and a light exit end surface, and which makes a diffusion angle in the light exit end surface smaller than a diffusion angle in the end plane of incidence of light (para. 0072; A way to improve the dichroic function is to use e.g. two CPC components in order to reduce the angular distribution of the light).

Regarding claim 9, Peeters discloses further comprising: a mirror (mirror 21 of fig. 1A) provided to the second end surface of the wavelength conversion member, and configured to reflect the first light (illustrated in fig. 1A).

Regarding claim 10, Peeters discloses further comprising: a first dichroic mirror (an optical filter 1021 of fig. 4) disposed between the first end surface of the wavelength conversion member and the first surface of the color combining element (shown in fig. 1A), and configured to transmit the first light (10) and reflect the excitation light (para. 0184; first optical filter element 1021 may especially be configured to transmit at least part of the third light source light 3011 and to reflect at least part of one or more of first light source light 1011.



Regarding claim 13, Peeters discloses wherein the first light source section includes a light emitting diode (para. 0149; light sources may in principle be any type of light source, but is in an embodiment a solid state light source such as a Light Emitting Diode (LED)).

Regarding claim 14, Peeters discloses wherein the first light source section is disposed at a position opposed to the side surface of the wavelength conversion member (illustrated in figs. 1A and 2A).

Regarding claim 16, Peeters discloses a light modulation device configured to modulate light from the light source device in accordance with image information; and a projection optical device configured to project the light modulated by the light modulation device (para. 0145; A light emitting device according to the invention may be used in applications including but not being limited to a lamp, a light module, a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US PG Pub. 20200041885) emb. 1 in view of Peeters (US PG Pub.  20200041885) emb. 2.
Regarding claim 2, Peeters emb. 1 discloses a light source comprising a luminescent concentrator (para. 0150; luminescent material 120 converts the light source light into luminescent material light 8) and the luminescent concentrators are configured to provide one or more of green and yellow first converter light (para. 0119).
Peeters fails to teach wherein the second light is blue light; however, Peeters emb. 2 teaches the use of a (blue LED 10a) and a (red LED 10b) It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light source of Peeters emb. 1 with the blue LED of Peeters emb. 2 in order to change the color of the light that is desired.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US PG Pub. 20200041885).

Peeters fails to teach wherein the angle conversion element is disposed at a light exit side of the color combining element (dichroic elements); however, para. 0072 implies that it would have been obvious to one of ordinary skill in the art prior to the filing date of the application a way to improve the dichroic function is to use e.g. two CPC components (head to tail, with a dichroic inbetween) in order to reduce the angular distribution of the light. 

Regarding claim 5, Peeters discloses wherein the color combining element is fixed to the wavelength conversion member (para. 0151; the lighting device may include further optical elements, either separate from the waveguide and/or integrated in the waveguide).

Regarding claim 6, Peeters discloses wherein the angle conversion element (CPC of fig. 1B) is disposed at the light exit side of the wavelength conversion member (illustrated in fig. 1B).
Peeters does not explicitly teach the color combining element is disposed at a light exit side of the angle conversion element; however, there is a suggestion in para. 0162 for why one of ordinary skill in the art would place the combining element after the angle conversion element because the exit facet of the rod the photons are extracted from the rod by means of some extraction optics, e.g. a compound parabolic concentrator (CPC) and as a result the high luminescent power that is generated inside 

Regarding claim 7, Peeters discloses wherein the color combining element is fixed to the wavelength conversion member (para. 0151; the lighting device may include further optical elements, either separate from the waveguide and/or integrated in the waveguide).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US PG Pub. 20200041885) as applied to claim 1 above, and further in view of Rutherford et al. (US PG Pub. 20060227570).
Regarding claim 11, Peeters discloses a light source comprising a luminescent concentrator (para. 0150; luminescent material 120 converts the light source light into luminescent material light 8) and the luminescent concentrators are configured to provide one or more of green and yellow first converter light (para. 0119).
Peeters fails to teach further comprising: a second dichroic mirror provided to the side surface of the wavelength conversion member, and configured to transmit the excitation light and reflect the first light.
Rutherford discloses a projector that utilizes a fluorescent material (fluorescent light source 230 of fig. 2B) further comprising: a second dichroic mirror (low pass filter 232 of fig. 2B) provided to the side surface of the wavelength conversion member (low pass filter 232 is on the side surface of the fluorescent member 230; illustrated in fig. 2B), and configured to transmit the excitation light and reflect the first light (para. 0056; 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light source of Peeters with the dichroic mirror of Rutherford in order to an increased likelihood that fluorescent light will be extracted through the extraction face. (Rutherford; para. 0054).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US PG Pub. 20200041885) as applied to claim 1 above, and further in view of Chikahisa (US PG Pub. 20170013240).
Regarding claim 15, Peeters discloses a light source comprising a luminescent concentrator (para. 0150; luminescent material 120 converts the light source light into luminescent material light 8).
Peeters fails to teach wherein the second light source section includes a semiconductor laser, a diffusing plate and a condenser lens.
Chikahisa discloses a projector comprising a supplemental laser light source (Blue light source LD-B is a blue laser diode of fig. 4) that includes a semiconductor laser (LD-B), a diffusing plate (diffuser D11 of fig. 4) and a condenser lens (lens L12 is condensed of fig. 4).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the light source of Peeters with the diffuser and condenser .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 8 that is found to be allowable is wherein the color combining element has an angle conversion function of making a diffusion angle in the second surface smaller than a diffusion angle in the first surface.

Claim 17 is allowable.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the “Remarks” that Peeters does not disclose the particular feature of the combining element having “…a first surface and a second surface that are opposed to each other in a first direction and that are perpendicular to the first direction.”
Examiner respectfully disagrees.  Shown in the examiners illustration below of fig. 2A of Peeters.  The diagram illustrates the first and second surfaces being opposed to one another of the cross dichroic mirror.  Also, shown below is the first direction that 

    PNG
    media_image2.png
    328
    524
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	5 March 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882